AGREEMENT TO PURCHASE REAL ESTATE

This Agreement to Purchase Real Estate (this “Agreement”) entered into as of the
execution of the “Acceptance of Offer” on the signature page, below (the
“Effective Date”) is by and between, Raymond Chuck-sau Yule and Winnie Chang
Yule Family Trust, March 27 2009, or its assignee(s) (hereinafter “Buyer”), and
AHIT Valfre, LLP, a Maryland limited liability partnership, with a mailing
address for notice purposes of, care of, its General Partner - Corix Bioscience,
Inc., a Maryland corporation f/k/a American Housing Income Trust, Inc., a
Maryland corporation, with a mailing address for notice purposes of, care of,
American Realty Partners, LLC, an Arizona limited liability company and
wholly-owned subsidiary of Corix Bioscience, Inc., located at 34225 N. 27th
Drive, Building 5 in Phoenix, Arizona 85085 (hereinafter, “Seller”). Buyer and
Seller are collectively referred to herein as the “Parties,” or singularly, a
“Party.”

 

This Agreement is presented for the SELLER’s acceptance until 5:00 p.m. Eastern
Standard Time on MONDAY, AUGUST 21, 2017. In the event this Agreement IS not
accepted by the Seller within that time period, this Agreement shall be null and
void.

1.Property Purchased: In consideration of the mutual promises herein, the Seller
agrees to sell, and the Buyer agrees to buy, in accordance with the terms and
conditions of this Agreement, the properties described in Exhibit A (the “Real
Estate”), together with all the improvements thereon, all privileges,
appurtenances, easements, and all fixtures presently situated in said building,
including, but not by way of limitation: all heating and air conditioning
equipment including window units; all electrical, plumbing and bathroom
fixtures; water softeners; shades; venetian blinds; awnings; curtains,
draperies, & traverse rods; storm windows & doors; window & door screens;
affixed mirrors; wall to wall, stair, and similar attached floor covering and
carpets; television aerials, and rotor operating boxes; garage door openers and
similar operating devices; ranges, ovens, refrigerators, dishwashers, garbage
disposal, trash compactors, humidifiers; washing machines; dryer; all affixed or
built-in furniture and fixtures; all landscaping, trees and shrubs; all
utility/storage buildings or sheds; all building and yard maintenance equipment
and tools; all furniture and equipment used by or rented to the tenants;
specifically excluding, however, all personal property leased by Seller or owned
by any tenant.

2. Price and Terms. Buyer hereby agrees to pay $1,024,695.00 to the Seller for
the Real Estate pursuant to the terms of this Agreement (the “Purchase Price”)
at the time of Closing (as defined below). Seller shall have the right to
allocate the Purchase Price as it determines among the various parcels of the
Property.

 

3. Evidence of Title and Objections. As evidence of title, Seller agrees to
furnish Buyer, at Seller’s expense, as soon as possible after the Effective
Date, a commitment for title insurance for the Real Estate (the “Title
Commitment”) issued by a title insurance company selected by Seller (the “Title
Company”) in an amount equal to the purchase price with a date later than the
acceptance hereof, with an owner’s policy of title insurance pursuant thereto to
be issued to Buyer at the time of Closing, insuring Buyer as fee simple owner of
the Real Estate free and clear of any encumbrances, without standard exceptions
and subject only to the Permitted Exceptions (as hereinafter defined) (the
“Title Policy”). The “Permitted Exceptions” to title shall be any covenants,
conditions, restrictions and exceptions of record which exist on the Effective
Date, are shown on the Title Commitment, and are deemed acceptable by Buyer and
Buyer’s counsel. Seller shall not place any other exceptions of record on or
after the Effective Date.

 

Buyer shall have ten (10) days from the date of Buyer’s receipt of the Title
Commitment(s), or within five (5) days of any title commitment supplement or
amendment, to make objection to the title based upon a written opinion of
Buyer’s attorney that title is not in the condition required for performance
hereunder. If objection to the title is made, Seller shall have ten (10) days
from the date of notification of the defects claimed, to remedy the title.
During this ten-day cure period, all dates herein are tolled until Seller
remedies the title within the time specified, or the Buyer agrees in writing to
procced to Closing. If the Seller fails to remedy the title or the Buyer fails
to give the above written notification to proceed to Closing, the Buyer may
accept the title “as is” or terminate this Agreement. If no objection to title
is made by the Buyer within ten (10) days after the date of Buyer’s receipt of
the Title Commitment(s), or within five (5) days of any title commitment
supplement or amendment, then this contingency shall be deemed waived and the
Buyer will be deemed to accept the title “as is” and shall proceed to Closing.

 

4. Conveyance and Closing. The closing of this sale shall take place at the
office of the Title Company or at another mutually agreed location. Seller and
Buyer agree to complete the transactions contemplated under this Agreement on or
before September 1, 2017 (the “Closing Date”), which date can be extended by a
written agreement signed by both parties. Seller shall convey to Buyer, or its
assignee or designee, marketable and insurable title to the Real Estate by
general warranty deed, the form of which is agreed upon by the parties, free and
clear of any encumbrances, and Buyer shall pay the Purchase Price, which shall
be released to Seller or its designee, within ten (10) business days from the
day the Seller is able to provide a marketable and insurable title (the
“Closing”).

 

-1- 

 

 

Upon meeting all conditions of Closing and this Agreement, Buyer shall take
immediate possession of the Real Estate, subject to any rights of tenants
(“Possession”). Seller shall be responsible for transfer taxes, deed(s)
preparation; and shall convey marketable title, except subject to the Permitted
Exceptions, to the Real Estate by deed of general warranty in fee simple
absolute, free, clear and unencumbered as of the Closing, including but not
limited to tenant’s rights to quiet enjoyment of the subject property. This
representation and warranty shall survive the Closing.

 

To the extent the Seller receives payments directly from tenants in the Real
Estate under this Agreement for the first month’s rent, the Buyer agrees that
the Seller shall retain such payments. Any existing encumbrances upon the Real
Estate which the Seller is required to remove under this Agreement may be paid
and discharged with the Purchase Price at the time of Closing, or if the Buyer
elects in writing as a fully integrated amendment to this Agreement, assumed
with abatement of the Purchase Price in an amount equal to the encumbrance(s).

 

5. Seller’s Certification. Seller certifies to Buyer that, that at the time of
Closing, to the best of Seller’s knowledge (a) the Real Estate is zoned
Residential; (b) there are no pending orders or ordinances or resolutions that
have been enacted authorizing work or improvements for which the Real Estate may
be assessed; and (c) no City, County or State orders have been served upon
Seller requiring work to be done or improvements to be made which have not been
performed.

 

6. Inspection and Property Condition. Buyer agrees to purchase the Real Estate
in strictly an “AS IS” condition. Buyer will take possession and title to the
Real Estate at Closing. Up to and through the date of Closing, Buyer
acknowledges and agrees that Seller has not made and hereby specifically
disclaims any warranty, guaranty, or representations, oral or written, past,
present, or future, of, as to, or concerning: (a) the nature, square footage,
condition, value, or quality of the geology related to the Real Estate, (b) the
presence of environmental hazards and the suitability thereof of the Real
Estate, (c) any and all activities and uses which Buyer may elect to conduct on
the Real Estate, (d) the manner, construction , condition, quality, the state of
repair or lack of repair of any of the property, except for encumbrances,
licenses, reservations, conditions, or otherwise, or (e) the compliance of the
Real Estate or its operation with any laws, rules, ordinances, or regulations of
any governments or other body, and the income to be derived from the Real
Estate.

 

Buyer represents and warrants that it has thoroughly inspected and examined the
Real Estate to the extent deemed necessary by the Buyer to enable Buyer to
evaluate the purchase of the Real Estate and Personal Property by Buyer and that
Buyer is purchasing the Real Estate on an “AS IS, WHERE IS” and “WITH ALL
FAULTS” basis and not on any information provided or to be provided by Seller.
Seller makes no warranty or representation expressed or implied, or arising by
operation of law, including, but in no way limited to any warranty of condition,
habitability, merchantability, or fitness for a particular purpose except
otherwise specified herein.

 

It is further agreed that Seller has not warranted, and does not hereby warrant
the Real Estate or any improvements located thereon now or in the future. Seller
will meet or comply with the requirements of any safety code or regulation of
the state city, or country in which the Real Estate is located, or any other
authority or jurisdiction up to the date of Closing. Buyer accepts the Real
Estate without any reservations, as to the condition of all improvements. Buyer
accepts the Real Estate subject to any governmental authority inspections or
proceedings required by statute and/or ordinance as to compliance or
habitability. Buyer is responsible to apply for and pay to obtain any applicable
Certificate of Occupancy from any applicable municipalities.

 

7. Prorations. There shall be prorated between Seller and Buyer as of Closing
all (a) real estate taxes and installments of assessments as shown on the latest
available tax duplicate for the Real Estate (“Prorated Taxes”), (b) interest on
encumbrances assumed by Buyer, if any, (c) rents required pursuant to the terms
of the leases (without regard for their collection status), subject to Section
4, and (d) all tenant security and/or damage deposits or advance or prepaid
rents. Any considerations involving future lease credits shall be the sole
responsibility of Seller and shall not be transferred to Buyer at Closing unless
Buyer agrees in writing to assume said items. Seller shall deliver to Buyer at
Closing, a rent roll certified to Buyer by Seller as being true and correct,
listing all tenants, rent balances, deposit amounts and certifying that there
are no claims, demands, summary proceedings, causes of action, lawsuits or
threatened action by any tenant occupying the Real Estate (the “Rent Roll”). All
Prorated Taxes which are attributable to the period prior to the Closing shall
be the responsibility of Seller, and Prorated Taxes attributable to the Closing
and the period subsequent thereto shall be the responsibility of Buyer. The
proration of such Prorated Taxes shall be based on a calendar year basis.
Notwithstanding any other provision of this Section 7 or Agreement to the
contrary, the real property taxes for the year of closing defined herein as
Prorated Taxes shall be prorated between Buyer and Seller on a calendar year
basis.

 



-2- 

 

 

 

8. Condition of Improvements. Seller agrees that on Possession, the Real Estate
shall be in the same condition as it is on the date of this Agreement, except
for ordinary wear and tear. In case the Real Estate is destroyed wholly or
partially by fire or other casualty, Buyer shall have the option for ten (10)
days thereafter of proceeding with the terms of this Agreement, with an agreed
adjustment in the sale price, or of terminating this Agreement and being repaid
all amounts paid hereunder.

 

9. Default. It is expressly agreed that upon the event of any default or failure
on the part of either Party to perform their respective duties and obligations
hereunder, the alleged aggrieved Party retains all rights to legal and/or
equitable relief.

 

10. Sole Contract. The Parties agree that this Agreement constitutes their
entire agreement with respect to the sale and conveyance of the Real Estate and
that no oral or implied agreement exists. Any amendments to this Agreement shall
be made in writing, signed by the Parties, and copies shall be attached to all
copies of this Agreement. The terms and conditions of this Agreement are to
apply to and bind and inure to the benefit of the heirs, executors,
administrators, successors, and assigns of the respective Party. All provisions
of this Agreement shall survive the Closing. The Parties represent that they
have sought independent and competent legal and tax advice.

 

11. Eminent Domain. If, prior to Closing, any authority having the right of
eminent domain shall send written notice to Seller of a proposed eminent domain
or condemnation event, commence negotiations with Seller or commences legal
action against Seller for the damaging, taking or acquiring of all or any part
of the Real Estate, either temporarily or permanently, Seller shall promptly
give written notice of the same to Buyer. Upon the occurrence of any of the
foregoing events, Buyer shall have the option (a) to take title in accordance
with the terms and conditions of this Agreement and permit Seller to negotiate
with the condemning authority and receive the condemnation award, reducing the
purchase price hereunder by the amount thereof received or receivable by Seller;
(b) to take title in accordance with the terms and conditions of this Agreement
and negotiate with the said condemning authority for the condemnation award and
receive the benefits thereof; or (c) to terminate this Agreement and declare its
obligations hereunder null and void and of no further effect. If there is any
material damage to the Property or material change as to the condition of the
Real Estate not caused by Buyer, its agents or invitees, between the Effective
Date and the Closing, this Agreement shall, at Buyer’s election, be terminated.
If Buyer elects to accept the Real Estate in its then-condition, all proceeds of
insurance and claims for damages payable to any Seller by reason of such damage
shall be paid to or assigned to Buyer.

 

12. Brokers/Broker Acknowledgment. Each Party hereby represents that it has not
used a broker and is not obligated for any broker or related fees relating to
this transaction, and agrees and indemnifies the other Party against and agrees
to hold the other Party harmless from, any and all losses, costs, damages,
liabilities and expenses resulting from a breach of the foregoing. Such
indemnifications shall survive the Closing.

 

13. Seller’s Warranties. Seller warrants to Buyer at Closing as follows:

 

a) Seller is a Maryland limited liability partnership in good standing, and has
full authority to enter into and perform this Agreement in accordance with its
conditions. Sean Zarinegar, as a member of the Real Estate Committee for Corix
Bioscience, Inc., the General Partner of Seller, has been authorized by Seller
to execute this Agreement and to perform this Agreement on behalf of Seller.

 

b) To the best of the Seller’s knowledge and without investigation, there are no
suits, actions, or proceedings pending or, to the best of Seller’s knowledge,
threatened by any party, including governmental authorities or agencies, against
or involving the Real Estate or to which Seller is or may become a party in
connection with the Real Estate.

 

c) To the best of the Seller’s knowledge and without investigation, Seller has
no written notice or knowledge of (i) any planned or commenced public
improvements that might result in special assessments or otherwise directly and
materially affect the Real Estate; or (ii) any government agency or court order
requiring repairs, alterations, or corrections of any existing conditions.

 

d) Seller will not cause or permit any willful act that would prejudice the
business conducted on the Real Estate and will not assign or grant a security
interest or other lien that will encumber the Real Estate.

 

e) No improvements, repairs, or other construction has occurred on the Real
Estate within the 60 days preceding the Effective Date. If any maintenance or
repairs are undertaken on the Real Estate between the Effective Date and
Closing, Seller shall provide full unconditional waivers of lien from each
contractor, subcontractor, supplier, and laborer for all construction work.

 



-3- 

 

 

 

14. Buyer’s Warranties. Buyer warrants to Seller at Closing as follows:

 

a) Buyer has full authority to enter into and perform this Agreement in
accordance with its conditions. The undersigned signatory for the Buyer has been
authorized by Buyer to execute this Agreement and to perform this Agreement on
behalf of Buyer.

 

b) Except as disclosed in this Agreement, Buyer is not a party to any agreement
or otherwise bound under any obligation with or in favor of any other party who
has any interest in the Real Estate or the right to purchase or lease the Real
Estate.

 

14. Conditions Precedent for Performance by Buyer. The obligation of Buyer to
consummate the sale contemplated by this Agreement is subject to the fulfillment
of the following conditions before, or at the time of the Closing: (a) Seller
shall perform and comply with all its obligations under this Agreement before
the Closing, (b) There shall be no encumbrance on the title to the Real Estate
as of the Closing, (c) All tax bills, and miscellaneous bills and expenses that
Seller has incurred and received as a result of ownership of the Real Estate,
i.e. real and personal property taxes, use of the property, utilities, services,
supplies, or other expenses for the Real Estate before Closing shall be paid by
Seller at the time of Closing pursuant to the terms of this Agreement, (d) the
Title Company is prepared to issue the Title Policy to Buyer, and (e) delivery
of the deeds and bills of sale and all other deliveries required hereby
including, without limitation, the assignments of leases, rents and deposits as
required herein. Buyer may waive these conditions in writing.

 

15. Conditions Precedent for Performance by Seller. The obligation of Seller to
consummate the sale contemplated by this Agreement is subject to the fulfillment
of the following conditions before the Closing: (a) Each of Buyer’s warranties
shall be true as though made again at Closing, (b) No warranty shall be breached
before the Closing, (c) Buyer shall perform and comply with all its obligations
under this Agreement before the Closing. Seller may waive these conditions in
writing, and (d) Buyer and Buyer’s related-parties and affiliates releases and
dismisses any and all actual, perceived or threatened claims or causes of action
against Seller, and its related parties, officers, agents and directors (which
is held in escrow subject to Closing).

 

16. Lead Warning Statement. Every Buyer of any interest in residential real
property on which a residential dwelling unit was built prior to 1978 is
notified that such property may present exposure to lead from lead-based paint
that may place young children at risk of developing lead poisoning. If the
dwelling unit was built prior to 1978, Buyer has the right to inspect for lead,
at Buyer's cost, for a minimum of ten (10) days following the Effective Date.

 

17. Notices. The Parties agree that any notice under this Agreement may be
provided by regular mail to the addresses set forth in the introductory
paragraph, or by e-mail transmission to the principal of the specific Party, or
their respective legal counsel.

 

18. Indemnification and Hold Harmless Related to Tenant Disputes and Taxes.
Indemnification and Hold Harmless Related to Tenant Disputes and Taxes. Buyer
agrees to indemnify and hold harmless Seller, its agents, owners, subsidiaries,
assignee entities (collectively, the “Seller Indemnified Persons”), from and
against, and will reimburse the Seller Indemnified Persons for, any loss,
liability, claim, damage, taxes, fine, penalty, cost, expense (including costs
of investigation and defense and reasonable attorneys’ fees and expenses) or
diminution of value (collectively, “Damages”), arising from or in connection
with any liability arising out of the ownership or operation of the Real Estate
after the Closing including, without limitation, claims, demands, summary
proceedings, causes of action, lawsuits or threatened action by any tenant
occupying the Real Estate. Seller agrees to indemnify and hold harmless Buyer,
its agents, owners, subsidiaries, assignee entities (collectively, the “Buyer
Indemnified Persons”), from and against, and will reimburse the Buyer
Indemnified Persons for any Damages arising from or in connection with any
liability arising out of the ownership or operation of the Real Estate prior to
the Closing including, without limitation, claims, demands, summary proceedings,
causes of action, lawsuits or threatened action by any tenant occupying the Real
Estate. In addition, the Buyer agrees to provide the same indemnity and hold
harmless coverage for any claims, demands, causes of action, lawsuits or
threatened action associated with any claims, demands, causes of action,
lawsuits or threatened action associated with Seller’s obligations as set forth
in this Agreement including, without limitation, those arising from or in
connection with any inaccuracies in the Rent Roll provided by Seller to Buyer at
Closing. These indemnifications and hold harmless agreements shall survive the
Closing.

 

19. Water Escrow. The Parties agree to waive water escrow at Closing subject to
Seller providing proof of tenant responsibility for water at Closing. While
providing this proof is a condition to Closing, it shall not be considered a
material condition relieving Buyer of its duties and obligations hereunder.

 



-4- 

 

 

 

20. Miscellaneous.

 

a) Survival. The covenants, agreements, representations and warranties of Seller
and Buyer under this Agreement shall survive the Closing, except as may
otherwise be set forth herein.

 

b) Time is of the Essence; Days. Time is of the essence with respect to each
date in this Agreement. Whenever in this Agreement it is provided that notice
must be given or an act performed or payment made on a certain date, and if such
date falls on a Saturday, Sunday or holiday, the date of the notice of
performance or payment shall be the next following business day. Unless
otherwise noted as a business day or business days, the terms “day” or “days”
mean a calendar day or days.

 

c) Partial Invalidity. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement.

 

d) Construction. This Agreement shall not be construed more strictly against one
Party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the Parties, in being recognized that Seller and
Buyer have contributed substantially and materially to the preparation of this
Agreement. The headings to the Sections of this Agreement have been inserted for
convenience only and shall in no way modify or restrict any provisions hereof or
be used to construe any such provisions.

 

e) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be considered an original document.

 

f) Facsimile/Email Signatures. This Agreement may be signed by facsimile or
email scanned signatures, and if so signed, (i) may be relied on by each Party
as if the document were a manually signed original provided that any Party
providing such signature hereby agrees to deliver an original to the other Party
within 2 business days thereafter and (ii) will be binding on each Party for all
purposes.

 

g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona without regard to its
principles of conflicts of laws. The venue of any action shall be Maricopa
County, Arizona.

 

h) Assignment. Buyer and Seller may assign their rights and obligations
(including the rights to any deposits) hereunder in whole or in part, to one or
more persons and/or entities, including the right to assign such rights
hereunder with regard to the separate properties covered by this Agreement to
separate assignees or to allocate such rights and items amongst them. Any such
assignment shall be effective upon written notice provided to the non-assigning
party. The foregoing notwithstanding, in the event of any assignment, the
assignor shall remain liable for the failure of the assignee to perform the
covenants and agreements provided herein.

 

i) Authority. Each Party warrants and represents that such Party has full and
complete authority to enter into this Agreement and each person executing this
Agreement on behalf of a Party warrants and represents that he has been fully
authorized to execute this Agreement on behalf of such Party and that such Party
is bound by the signature of such representative.

 

j) Other Documents. The Parties agree to execute such other documents as may be
necessary for the implementation and consummation of this Agreement and the
warranties contained herein. The Parties agree to cooperate with each other in
every reasonable way in carrying out the transaction contemplated hereby, in
obtaining and delivering all required closing documents, and obtaining the
required governmental approvals, and agree to use their best efforts to
expeditiously accomplish same.

 

[SIGNATURES ON NEXT PAGE]


-5- 

 

 

 

By the execution of this Agreement, the Buyer makes an offer to buy the Real
Estate subject to acceptance by the Seller.

 

/s/ Raymong Chuck-sau Yule

By: Raymond Chuck-sau Yule, as Trustee of the

Raymond Chuck-sau Yule and Winnie Chang

Yule Family Trust, March 27 2009

 

ACCEPTANCE OF OFFER:

 

The foregoing Agreement is hereby accepted and the Seller agrees to sell the
Real Estate upon the terms stated.

 

AHIT Valfre, LLP, a Maryland limited liability

partnership, by and through its General Partner,

 

Corix Bioscience, Inc., a Maryland corporation

 

/s/ Sean Zarinegar

By: Sean Zarinegar

Its: Authorized Director on the Real Estate Committee

 

Date: August 21, 2017

 

BUYER'S RECEIPT OF ACCEPTED OFFER:

 

The Buyer hereby acknowledges the receipt of the Seller’s signed acceptance of
this Agreement.

 

/s/ Raymond Chuck-sau Yule

By: Raymond Chuck-sau Yule, as Trustee of the

Raymond Chuck-sau Yule and Winnie Chang

Yule Family Trust, March 27 2009

 

-6- 

 

 

EXHIBIT A

 

REAL ESTATE

 

The Parties agree that the following list consists of the commonly known
addresses and parcel identification numbers for the real property defined herein
as the “Real Estate”. This Exhibit A shall be amended through the incorporation
by reference of the title work and any related surveys reflecting the legal
descriptions.

 

1.7818 E. Apple Tree Dr., Tucson, AZ, 85730

2.9651 E. Stonehaven Way, Tucson, AZ, 85747

3.2972 S. Beck Dr., Tucson, AZ, 85730

4.10395 E. Valley Quail Dr., Tucson, AZ, 85747

5.10833 S. Camino San Clemente, Vail, AZ, 85641

6.10872 S. Raptor Court, Vail, AZ, 85641

7.10565 S. Sage Hill Court, Vail, AZ, 85641

8.13735 E. Shadow Pines Lane, Vail, AZ, 85641

 

 

 

 

-7- 

